Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 1 of 9 PagelD #:4

EXHIBIT A

 
 

‘

FILEO DATE. 1/14/2020 10:16 PM 2020L000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 2 of 9 PagelD #:5

“ha
* ” S
- - ‘

2120 ~ Served 2121 - Served
2220 - Not Served 2221 - Not Served
2320 - Served By Mail 2321 ~ Served By Mail
2420 - Served By Publication 2421 - Served By Publication
Summons - Alias Summons , (08/01/18) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

Kim Bokowy 2020L000557
(Name all parties) Case No.

 

 

Ideal Box, LLC | Agent:

CT Corporation System

SUMMONS  ALIASSUMMONS | Gias wes

 

 

 

 

To each Defendant:

YOU ARE SUMMONED and required to file an answet to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit www.cookcountyclerkefcourt.org to initiate
this process. Kiosks with internet access are available.at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint. t

To the Officer:

This Summons must be returned by the officer or other person to whom it was piven for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page | of 3 '

 

 
FILED DATE: 1/14/2020 10:16 PM 2020L000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 3 of 9 PagelD #:6

Summons - Alias Summons (08/01/18) CCG 0001 B «

 

 

E-filing is now mandatory for documents io civil cases with limited exemptions. To e-file, you must fiest
create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers. btm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit cleck’s office.

 

Atty. No: 3121616 Witness:

Atty N Thomas R Cirignani 1/44/2020 10:16 PM DOROTHY BROWN
ame: :

 

 

Atty. for; Kim Bokowy/Plaintiff
Address: 1590S. Wacker Drive, Suite 2600

 

 

Date of Service: .
(To be inserted by officer on copy left with

State: UL Zip: 60606 | Defendant or other person):

Telephone: 708-674-4696
Primary Email; thrickl1@gmail.com

City: Chicago

 

Dorothy Brown, Clerk of the Ciecuit Court of Cook County, Iinois

cookcountyclerkofcourt.org
Page 2 of 3

 

 
FILED DATE: 1/14/2020 10:16 PM 2020L000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 4 of 9 PagelD #:7

Richatd J Daley Center on

50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

‘District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153
District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Hartison

Chicago, IL 60607

Juvenile Centet Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/ Departments
Civil Division
Richard J Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
-. Hours: 8:30 arm - 4:30 pm

Chancety Division

Richard J Daley Center

50 W Washington, Rm 802
- Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

‘8

_ . CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center
50 W Washington, Rm 1006

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago,IL 60602.
Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Derothy Brown, Cleck of the Circuit Court of Cook County, Illinois -
cookcountyclerkofcourt.org

 

 
‘Return Date: No return date scheduled

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 5 of 9 PagelD #:8

12-Person Jury

‘Hearing Date: No hearing scheduled

Defendant.

Courtroom Number: No hearing scheduled FILED
Location: No hearing scheduled . ‘ 4/13/2020 8:17 PM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS Cour eles
COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY, IL
i ‘ 20201000557 -
3 KIM BOKOWY, )
3 ) 8061324
Ri Plaintiff, )
z . )
= v. )
o }
3 IDEAL BOX, LLC )
= )
i ) 12-person Jury Demanded
S
i
=

PLAINTIFF’S COMPLAINT AT LAW

NOW COMES Plaintiff KIM BOKOWY, by and through and her attorneys, Thomas R.
Cirignani and Jackson Spencer Law PLLC, and for her complaint against Defendant IDEAL
BOX, LLC, states as follows:

COUNT I: RETALIATION IN VIOLATION OF THE FAIR LABOR STANDARDS ACT
7 1. Plaintiff Kim Bokowy (“Bokowy”) is a resident of Cook County, Illinois.

2. Defendant IDEAL BOX, LLC (‘Ideal Box” or “Defendant”) is an Iinois limited
liability company with a place of business in Illinois at 4800 S. Austin Avenue, Chicago, Illinois
60638.

3. Defendant employed Bokowy at its place of business as a project manager for six
and a half years. |

4. As a titular project “manager,” Bokowy was responsible for such duties as
quoting, purchasing, manufacturing, fulfillment, shipping, and billing as wel} as making visits to
customers, ©

5. During those six and a half years, Bokowy had a strong performance history,

including handling Defendant’s largest three customers.

 

 

 
FILED DATE: 1/13/2020 6:17 PM 20201000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 6 of 9 PagelD #:9

6. Even though the Defendant classified Bokowy as exempt with overtime, she was

_ not exempt from the overtime requirements as written in the FLSA‘ Bokowy had no managerial

authority, did not direct the work of other employees, and had no participation in the hiring,
firing, promoting, or any other change in the status of any of Defendants’ employees. Bokowy
also did not perform work requiring any advanced knowledge in a field of science or learning
customarily acquired by a prolonged course of specialized intellectual instruction, or requiring
intervention, imagination, originality, or talent in a recognized field of artistic or creative
endeavor.

7. In October of 2017, Bokowy’s co-worker resigned. The former co-worker’s
clients were not distributed to Bokowy’s colleagues. Bokowy was given all of her former co-
worker’s clients. This caused Bokowy to have to work a significant amount of overtime hours to
keep up with two workloads.

8. Bokowy regularly worked in excess of forty (40) hours in a workweek.

9. Bokowy worked for Defendant for over six years without any disciplinary or
performance issues,

10. On, January 4, 2018, Bokowy was stricken with the flu and began experiencing
body aches, headaches, and chills. Bokowy informed her supervisor, Karin Mander (hereafter

“Mander”), that she was falling ill, and Mander approved Bokowy taking her laptop and working

” from home. Bokowy advised Mander that her doctor had instructed her to stay home if she had a

high fever.

1}. On January 5, 2018, Bokowy had a 101-degree fever and was too sick to get out

of bed. Bokowy informed Marin that she would not be able to come into work.

 

 
FILED DATE: 1/13/2020 8:17 PM 2020L000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 7 of 9 PagelD #:10

12. On January 6, 2018 and January 7, 2018, Bokowy continued to experience spikes

of high fever and did not come in to work. . ,
| 1. On January 8, 2018, Bokowy spoke with her doctor who instructed her to stay
home unti} she no longer had a fever. |

14. On January 9, 2018, despite a low-grade fever, Bokowy returned to work,
handling her full, two-employee’s worth client-load. Bokowy continued to experience low-grade
fever for the next three days, but remained at work through the workweek. Bokowy kept Mander
updated on her slowly-improving condition during those four days.

15. On January 15, 2018, Mander told Bokowy that Bokowy could not use another
sick day or she would lose her overtime pay, including the over six (6) hours of overtime pay that
Bokowy had already worked between January 2, 2018 and January 12, 2018.

16. Later that same day, Bokowy emailed Roseanna Ortiz (hereafter “Ortiz”) in ,
Defendant’s human resources department, stating that she did not feel it fair that her overtime
pay was threatened.

17. On January 15, 2018, Mander told Bokowy that she would not be paid overtime

wages at a rate of at least one and one-half times her regularly hourly rate for any and all hours

worked in excess of forty (40), as required under the FLSA.

18. On January 17, 2018, Mander called Bokowy into the conference room at
Defendant’s place of business. Ortiz was present. Mander then terminated Bokowy’s
employment for the cause of “insubordination.”

19. To wit, Bokowy was discharged for “insubordination” because of the report she |

emailed to human resources two days prior.

 

 
FILED DATE: 1/13/2020 8:17 PM 2020L000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 8 of 9 PagelD #:11

20. The Illinois Department of Employment Security subsequently found that
Bokowy was not insubordinate in any way, and Bokowy was awardéd uneniployment benefits.

21. | Bokowy engaged in an activity protected from termination under the Fair Labor °
and Standards Act, U.S.C §215(a)(3) by filing a complaint with human resources related to her
overtime compensation.

22. As a direct and proximate result of her termination, Bokowy suffered lost wages

as well as loss of other compensation and benefits from her employment.

WHEREFORE, Kim Bokowy prays judgment against Defendant Ideal Box LLC and
seeks the following in excess of the jurisdictional limit: |
a) damages for her losses,
b) statutory liquidated damages,
c) equitable damages,
d) pre- and post-judgment interest,
e) attorneys’ fees and-costs,
f) and any other legal or equitable relief as per Fair Labor and Standards Act, 29

U.S.C §216(b) as may be appropriate to effectuate the purposes 29 U.S.C.

§15(a)(3).

Respectfully Submitted, —

fod Raine

i

 

Thomas R. Cirignani
Thomas R. Citignani (#62763)

150 S. Wacker Drive, Suite.2600

Chicago, Illinois 60606

 

 
FILED DATE: 1/13/2020 8:17 PM 20201000557

Case: 1:20-cv-01182 Document #: 1-1 Filed: 02/18/20 Page 9 of 9 PagelD #:12

708-674-4696
thrickl @gmail.com

JACKSON SPENCER LAW PLLC
Three Forest Plaza
12221 Merit Drive, Suite 160

. Dallas, Texas 75251]

P: (972) 458-5301
F: (972) 770-2156

 

 
